     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 1 of 11




Approved:
                    l 9MAG2121 ·
            K
            Assistant United States

Before:     THE HONORABLE KATHARINE H. PAR
            United States Magistrate Judge
            Southern District of New York

                - - - - - - - - - - -x

UNITED STATES OF AMERICA                     SEALED COMPLAINT

     - v. -                                  Violation of 18 U.S.C.
                                             § 1349
JASON SAGER,
                                             COUNTY OF OFFENSE:
                 Defendant.                  NEW YORK

                                      x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          CHRISTOPHER BASTOS, being duly sworn, deposes and says
that he is a Detective with the New York City Police Department
and a Task Force Officer with the Department of Homeland
Security - Homeland Security Investigations, and charges as
follows:

                              COUNT ONE
                  (Conspiracy to Commit Wire Fraud)

          1.   From at least in or about February 2013 up to and
including at least in or about February 2019, in the Southern
District of New York and elsewhere, JASON SAGER, the defendant,
and others known and unknown, knowingly, did combine, conspire,
confederate, and agree together and with each other to commit
wire fraud, in violation of Title 18, United States Code,
Section 1343.

          2.   It was a part and an object of the conspiracy
that JASON SAGER, the defendant, and others known and unknown,
having devised and intending to devise a scheme and artifice to
defraud and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises, would
and did transmit and cause to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 2 of 11




purpose of executing such scheme and artifice, in violation of
Title 18, United States Code, Section 1343.

          (Title 18, United States Code, Section 1349.)

     The bases for my knowledge of the foregoing charges are, in
part, as follows:

          3.    I am a Detective with the New York City Police
Department ("NYPD") and a Task Force Officer with the Department
of Homeland Security - Homeland Security Investigations ("HSI")
My duties and responsibilities include the investigation of
fraud offenses including wire fraud, bank fraud, and money
laundering.   The information contained in this affidavit is
based upon my personal knowledge and my review of documents and
records gathered during the course of this investigation, as
well as information obtained, directly or indirectly, from other
sources.  Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all of the facts that I have learned during the course
of the investigation.   Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

  Overview of the Business Opportunity and Debt Relief Schemes

          4.   Since 2016, the NYPD and HSI have been
investigating a group of telemarketing companies (the
"Telemarketing Companies") that operate a fraudulent scheme (the
"Business Opportunity Scheme"), described in more detail below.
From my participation in that investigation, I have learned,
among other things, that:

               a.    Participants in the Business Opportunity
Scheme induced victims (the "Victims") to make payments through
the false promise and pretense that the Telemarketing Companies
and related entities would establish online businesses on the
Victims' behalf, and that those online businesses would generate
revenue and investment returns for the Victims.

               b.   The purported online businesses, ostensibly
but not actually established by the perpetrators of the Business
Opportunity Scheme, and used to induce payment by the Victims,
included businesses said to be online marketplaces and online
merchant processing businesses.  In connection with the sale of
those purported businesses, participants in the Business
Opportunity Scheme would sell "services" purporting to make the

                                  2
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 3 of 11




management of those businesses more efficient or profitable,
including tax preparation or website design services. At the
outset of the Business Opportunity Scheme, a Victim would
receive electronic or paper "pamphlets" and so-called "coaching
sessions" regarding these purported online businesses, but at no
point did the Victims actually earn any of the promised return
on their intended investment.

               c.   In the course of investing with the
Telemarketing Companies, Victims frequently charged up to tens
of thousands of dollars on their personal credit cards in order
to fund their investments or make other payments to the
Telemarketing Companies.

               d.   After the Telemarketing Companies sold the
Victims various services as part of the Business Opportunity
Scheme, the Telemarketing Companies effectively refinanced their
Victims' participation in the Business Opportunity scheme into a
new scheme. The Telemarketing Companies would capitalize on the
Business Opportunity Scheme Victims' credit card debts by
offering to consolidate or settle the Victims' debt in exchange
for an up-front payment to one of the Telemarketing Companies
(the "Debt Relief Scheme") .

           5.  Based on the NYPD and HSI investigation, and as
set forth in greater detail below, JASON SAGER, the defendant,
participated in the Business Opportunity Scheme by, among other
things, providing other Telemarketing Companies with crucial
payment processing and so-called "fulfillment" services through
his companies, including WOM Distribution Inc. ( "WOM'') and
Business Development Center ("BOC") . SAGER further participated
in the Debt Relief Scheme by purporting to provide debt relief
services to Victims through several Telemarketing Companies,
including Tax Pilot, Empire Tax and Accounting ("Empire"), and
Consumer Shield (together with WOM and BOC, the "Sager
Entities") .

   SAGER Agrees to Facilitate the Business Opportunity Scheme

           6.  Based on my interviews of more than 100 Victims
(the "Victim Interviews") and my participation in this
investigation, I have learned, in substance and in part, the
following regarding the Business Opportunity Scheme:

               a.   Each Victim was first contacted via phone by
a representative of one of the Telemarketing Companies, who
offered the Victim an opportunity to earn money by making a cash


                                  3
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 4 of 11




investment.  Each Victim was promised the opportunity to earn
money through purported marketing websites that would be created
for the Victim (in some cases, Victims, who in the course of
this scheme tended to be elderly did not own or know how to
operate a computer) . Each Victim was told that the only step
necessary for participating in this purported opportunity was an
initial cash investment.

               b.   Many Victims, the majority of whom are over
70 years old, invested thousands of dollars with the
Telemarketing Companies, typically in the form of (1) a check
drawn on the Victim's bank account, or (2) a cash advance
against a credit card the Victim opened following the suggestion
of the Telemarketing Companies.

               c.   After making the initial investment, each of
the Victims received repeated phone calls and emails from
different Telemarketing Companies offering "coaching" or
marketing services, seeking additional investments purportedly
to support the Victims' own businesses, tax preparation and
business development services, and, eventually, debt relief
services.

               d.   None of the Victims earned the investment
returns they were promised.  When a Victim called to inquire
with the Telemarketing Companies regarding promised investment
returns, the Victim was directed to managers who either did not
answer the Victim's calls; told the Victim to invest more money
to secure a return on investment; or promised to follow up with
the Victim at a later time, but never did.

          7.   Based upon my participation in this
investigation, my interviews with multiple cooperating witnesses
("CW-1" and "CW-2")1, my review of bank records, and my review of
documents obtained pursuant to email and premises search
warrants, I have learned, among other things, the following:

               a.   From in or about 2012 until in or about
March 2017, CW-1 operated several Telemarketing Companies based
in New Jersey, including Olive Branch Marketing ("Olive
Branch"), which participated in the Business Opportunity Scheme

1    CW-1 and CW-2 have pleaded guilty to fraud and money
laundering offenses in connection with the Business Opportunity
Scheme and the Debt Relief Scheme. CW-1 and CW-2 are
cooperating with law enforcement in the hopes of receiving
leniency at sentencing.

                                  4
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 5 of 11




and employed CW-2.  Until late 2015, Olive Branch and other
Telemarketing Companies operated by CW-1 primarily sold Victims
so-called business services in connection with the Victims'
purported online businesses.

               b.   To perpetrate the Business Opportunity
Scheme, the Telemarketing Companies used lists of potential
victims or "leads" (the "Leads") . Many of the Leads who were
called as part of the Business Opportunity Scheme had made an
initial investment to create an online business, as described
above. 2 •

               c.   In order to accept credit card payments from
Victims, the Telemarketing Companies used merchant accounts
established at various banks and through various third parties
across the country to process the Victims' payments (the
"Merchant Accounts").  If one of the Merchant Accounts received
a large number of customer claims for a refund, called
"chargebacks," the Merchant Account was shut down.  In addition,
the Telemarketing Companies relied on "fulfillment" companies to
communicate regularly with the Victims and provide the Victims
with pamphlets and other ministerial tangible items - both
designed to prevent chargebacks before they were initiated or
defeat chargebacks if they could not be prevented.

               d.   By mid-2015, CW-1 could not operate a
Merchant Account in CW-l's own name as a result of the high
number of chargebacks for payments processed through CW-l's
Merchant Accounts. As a result, CW-1 - and those working with
CW-1, including CW-2 and a co-conspirator not charged herein
("CC-1") - relied on third party providers of payment processing
services to process Victims' payments, including WOM
Distribution Inc., a company operated by JASON SAGER, the
defendant. 3 CW-1, CW-2 and CC-1 paid SAGER significant fees for

2    In addition, many Victims had also been defrauded in a
separate scheme related to fraudulent government grants (the
"Grant Scheme").  Victims of the Grant Scheme were promised that
they would receive a government grant after a period of 90 days
if the Victim paid an application fee of several thousand
dollars with one of the Telemarking Companies. None of the
Victims of the Grant Scheme ever received such a grant.
3    On or about March 21, 2017, HSI served WOM with a grand
jury subpoena for documents connected to companies operated by
CW-1, CW-2 and CC-1.  In response, WOM produced email
communications between JASON SAGER, the defendant, and CW-1,
CW-2 and CC-1 that detailed processing services by SAGER for the
                                  5
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 6 of 11




his processing services. 4 In addition to providing CW-1, CW-2
and CC-1 with Victim payment processing services, SAGER employed
a team of people to provide "fulfillment" services through BOC.

         SAGER's Orchestration of the Debt Relief Scheme

           8.   Based upon my participation in this
investigation, my interviews with multiple cooperating
witnesses, including CW-1 and a third cooperating witness
 ("CW-3"), and my review of documents obtained pursuant to email
and premises search warrants, I have learned, among other
things, the following:

                a.  In or about late 2015, Olive Branch no
longer had access to "leads," and therefore could not continue
the Business Opportunity Scheme. After discussing this with
CW-1, JASON SAGER, the defendant, encouraged CW-1 to start a
Telemarketing Company that could to sell debt relief services to
the Victims of the Business Opportunity Scheme who had incurred
significant credit card debt.  SAGER told CW-1, in sum and
substance, that if CW-l's employees sold the so-called debt
relief services to Victims, SAGER would provide Merchant
Accounts, fulfillment, and customer service to prevent
chargebacks.

               b.   At that time, CW-1 and SAGER began operating
a debt relief Telemarketing Company called "Consumer Shield" and
participating in the Debt Relief Scheme.  Pursuant to the
arrangement between CW-1 and SAGER, CW-l's sales floor,
physically located in New Jersey, sold debt consolidation or
debt relief services to Victims, Victims sent payment for these
services to one of the Sager Entities, and SAGER was responsible
for dealing with customer service and for providing the debt




Telemarketing Companies. WOM also produced incorporation
documents showing SAGER incorporated WOM in the state of New
York in 2011.
4     From my participation in this investigation, including my
conversations with witnesses familiar with payment processing
services, I have learned, among other things, that fees at the
rate of those paid to SAGER by CW-1, CW-2, and CC-1 are not
typically charged in connection with the establishment of a
legitimate merchant account in the name of the actual merchant
of that account.

                                  6
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 7 of 11




relief services. 5 As set forth in greater detail below, SAGER
did not provide Victims with debt relief, and instead used
Consumer Shield and the other Sager Entities to perpetuate the
Business Opportunity Scheme through the Debt Relief Scheme, as
described above.

          9.   Based upon my interview with a Victim
("Victim-1") and my review of documents provided by Victim-1, I
have learned, among other things, the following:

               a.   Victim-1, then living in the state of
Illinois, was contacted via phone in early 2017 by a
representative ("Representative-1") calling on behalf of
Consumer Shield to offer Victim-1 debt relief services. At the
time, Victim-1 was almost 80 years old and had approximately
$30,000 in credit card debt.

               b.   Representative-1 told Victim-1, in sum and
substance, that Consumer Shield could eliminate Victim-l's debt
within 6 months to a year for a fee.

               c.   In or about February 2017, Victim-1 agreed
and paid approximately $23,000 via check, which Victim-1 mailed
to Empire. Victim-1 understood that these funds were being
placed in an escrow account and that once Victim-l's debt was
settled, Victim-1 would receive a refund of the $23,000 payment.

               d.   Victim-1 attempted to contact Consumer
Shield several times without success and was ultimately sued by
Victim-l's credit card company.

               e.   In or about June 2017, Victim-1 was able to
reach a second representative ("Representative-2") at Consumer
Shield.  During that conversation, Victim-1 was told that
Victim-l's $23,000 had been stolen and that, in exchange for
Victim-1 not reporting Consumer Shield to law enforcement,
Victim-1 would be refunded the $23,000.




s    On or about March 21, 2017, CW-1 was arrested and the New
Jersey Olive Branch office searched. As of the date of CW-l's
arrest, CW-1 ceased to operate Consumer Shield, but understood
that SAGER was continuing to communicate with Victims of the
Debt Relief Scheme regarding their debt.

                                  7
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 8 of 11




               f.   Victim-1 subsequently received, via mail,
two checks totaling $1,500 and was never refunded the remainder
of Victim-l's $23,000 payment.

          10. Based on my interview of another Victim
("Victim-2"), and my review of documents provided by Victim-2, I
have learned, in substance and in part, the following:

               a.   Victim-2, then living in the state of Ohio,
was contacted by a representative ("Representative-3") of
Consumer Shield in or around September 2016 regarding a
purported consolidation of Victim-2's debt, i.e., regarding the
Debt Relief Scheme.

               b.   At the time, Victim-2 was approximately 70
years old and had significant credit card debt after investing
in, among other things, the Business Opportunity Scheme and the
Grant Scheme.

                c.  Victim-2 did not have sufficient cash to pay
the fee solicited by Representative-3 in furtherance of the Debt
Relief Scheme, so Representative-3 asked Victim-2 to charge the
fee to a personal credit card. Victim-2 authorized a credit
card charge of $6,800 payable to Tax Pilot and signed a contract
with Tax Pilot.6

               d.   When Victim-2 did not receive the debt
consolidation services promised by Representative-3, Victim-2
contacted Tax Pilot and asked for a refund.  Victim-2's request
was denied, and Victim-2 has never received a return of any
funds obtained from Victim-2 in the course of the Debt Relief
Scheme.

          11. Based on my interview of another Victim
("Victim-3"), my review of documents provided by Victim-3, I
have learned, in substance and in part, the following:




6    Based upon my review of this and other Tax Pilot contracts
in the course of this investigation, I know that the Tax Pilot
contracts indicate that Tax Pilot is located at 315 Madison
Ave., in New York, New York (the "Manhattan Virtual Office")
In addition, the contracts direct Victims to send written
correspondence to the Manhattan Virtual Office.

                                  8
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 9 of 11




               a.   Victim-3 was contacted by a representative
("Representative-4") from Consumer Shield in or around June 2016
regarding consolidating Victim-3's debt.

               b.   At the time, Victim-3 was approximately 70
years old and had approximately $100,000 in credit card debt
after investing in, among other things, the Business Opportunity
Scheme.

               c.   Representative-4 told Victim-3 that if
Victim-3 paid Consumer Shield, Victim-3's debt would be "taken
down to almost nothing." Victim-3 agreed and sent Empire a
check for $9,895.

               d.   Victim-3 complained to Consumer Shield in
early 2017 that none of Victim-3's debt had been eliminated.
Victim-3 was told by a representative of Consumer Shield in
approximately June 2017 that one of Victim-3's credit card
balances "had been erased" and Victim-3 needed to pay Empire
additional money so that Victim-3's credit card companies did
not get Victim-3's money.

               e.   Victim-3 agreed and sent Empire a check for
$7,000 on or about April 24, 2017. Victim-3 was told at the
time that the $7,000 belonged to Victim-3 and Victim-3 would get
it back. Victim-3 never received the return of Victim-3's
$7,000 and Victim-3's debt was never eliminated.

 Sager Controlled the Telemarketing Companies Operating the Debt
                          Relief Scheme

          12. Based upon my participation in this investigation
and my conversations with CW-1 and CW-2, I know that SAGER
controls Tax Pilot and Empire, the two companies that control
the Debt Relief Scheme and receive all Victim payments as part
of the Debt Relief Scheme.

          13. Based upon my review of records obtained from
Bank of America and from the State of Florida, I have learned,
among other things, the following:

               a.    JASON SAGER, the defendant, is listed with
the State of Florida as the registered agent for both Empire and
Tax Pilot.

               b.   SAGER is the sole signatory and President
listed on four Bank of America accounts in the name of Empire

                                  9
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 10 of 11




Tax and Accounting, that is, Bank of America accounts ending in
-9538, -9606, -9619, and -7815.

          14. Based upon my review of reports prepared by other
HSI agents, I learned that on or about February 11, 2018, JASON
SAGER, the defendant, was interviewed at Fort Lauderdale
International Airport upon reentry to the United States from
Panama City, Panama.  During SAGER's interview by a Customs and
Border Patrol Officer with U.S. Customs and Border Protection
("CBP"), SAGER told CBP that he worked for Empire Tax and
Accounting and that he was returning from Panama, where he had
been for a work conference.

          15. Based upon my participation in this
investigation, and my review of a services agreement between a
Manhattan-based virtual office company (the "Virtual Office
Company"), I have learned, among other things, the following:

               a.   On or about November 25, 2015, JASON SAGER,
the defendant, entered into a services agreement (the
"Agreement") pursuant to which Tax Pilot would maintain a
mailbox at the Manhattan Virtual Office.  The Agreement lists
"Jason Sager" as the contact for Tax Pilot, and lists SAGER's
personal credit card as the card for payment for the mailbox.

               b.   The address of the Manhattan Virtual Office
is the address listed on several documents created by Tax Pilot,
including the contract sent to Victim-2, see supra~ lO(b).

          16. Based upon my review of records obtained from
Bank of America related to Tax Pilot, I have learned, among
other things, the following:

               a.   A co-conspirator not charged herein ("CC-2")
is listed as the President and sole signatory on a Bank of
America account in the name of Tax Pilot, ending in -2541 (the
"Tax Pilot Account").

               b.   For the period between approximately July
2016 and January 2017, approximately $700,000 was withdrawn from
the Tax Pilot Account via wire transfer or check.

               c.    During that period, the Tax Pilot Account
sent approximately $264,000 in wire transfers to an account in
the name of WOM, an entity controlled by SAGER.



                                  10
     Case 1:19-mj-02121-UA Document 1 Filed 03/01/19 Page 11 of 11




               d.   During that period, the Tax Pilot Account
sent approximately $199,000 in wire transfers to Empire, an
entity controlled by SAGER.

               e.    The Tax Pilot Account sent only
approximately $9,000 via wire to CC-2.

               f.   Based on the foregoing, it appears that the
Tax Pilot account is set up as an intermediary account to funnel
proceeds of the Debt Relief Scheme to SAGER.

          WHEREFORE, deponent prays that an arrest warrant be
issued for JASON SAGER, the defendant, and that he be arrested
and imprisoned or bailed, as the case may be.




1st day ofJJJMarch,
                  1
                      37
Sworn to before me this
                           A

             /'   rYc.~/ \. . .
                        ------
          BLE KA_· ARI NE H. PARKER
United States Magistrate Judge
Southern District of New York




                                   11
